DETAILED ACTION
This is the Office action based on the 16604035 application filed October 09, 2019, and in response to applicant’s argument/remark filed on January 19, 2021.  Claims 1-26 are currently pending and have been considered below.  Claims 21-25 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Information Disclosure Statement
The information disclosure statement filed Oct. 9, 2019 fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Item 1 in Non-Patent Literature Documents is not supplied in the English language.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly  
Claims 1-20 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamimura et al. (U.S. PGPub. No. 20090246957), hereinafter “Kamimura”:--Claims 1, 2, 3, 4, 5, 6, 7, 8, 16, 17: Kamimura teaches a polishing slurry ([0001]) comprisingabrasives at a concentration of preferably 0.5-10 wt.% ([0060]);iron nitrate, at a concentration of 0.01-1 mole/L ([0071-0072]);tri-sodium phosphate at a concentration 0.0001-1 mole/L ([0115-0116]);a complexing agent, such as citric acid, at a concentration 0-5 mass % ([0106-0111]).   Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Kamimura.   It is noted that claim 1 recites two (2) options for the agent for controlling polishing selectivity:        a) a compound having one or more phosphate groups selected from the group consisting of a cyclic compound having a phosphate group, an inorganic compound having a phosphate group, and a metal compound having a phosphate group;
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”--Claims 9, 10: It is noted that iron nitrate is a catalyst, as taught by Applicant.--Claim 11: Kamimura further teaches that the slurry comprises a pH regulator at a concentration 0.0001-1 mole/L ([0113-0116])..
Claim 26 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (U.S. PGPub. No. 20160247693), hereinafter “Park”:--Claim 26: Park teaches a polishing slurry ([0001]) comprisingabrasives at a concentration 0.001-10 wt.% ([0012]);an amine, such as trimethylamine ([0018]) at a concentration of 0.1-10 wt.% ([0020]); andwater ([0006]).    Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry 
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” 
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature in claim 1, Applicant's argument is persuasive, but are moot in view of the new ground(s) of rejection.
--Regarding Applicant’s argument that Park does not teach the feature “the agent for controlling the polishing selectivity is selected such that the polishing selectivity of the silicon oxide film over a silicon nitride film is 0.5 to 2.0” recited in claim 26, this argument is not persuasive.  Park teaches that the polishing slurry comprises trimethylamine at a concentration of 0.1-10 wt.%.  Since Applicant discloses that a tertiary amine compound, such as trimethylamine, would control the polishing selectivity of a silicon oxide film over a silicon nitride film to 0.5-2.0 ([0034-0035, 0041, 0060-0065]), the trimethylamine taught by Park must possess the same property.  According to MPEP 2112.01, II, ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.  Therefore, the composition identical to the composition as recited in claim 26 would possess the property of etching silicon oxide film over a silicon nitride film with selectivity 0.5 to 2.0 absent a showing to the contrary.         It is noted that when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property, the burden is shifted to Applicant(s). In re Fitzgerald, USPQ 594 and MPEP §2112.--Regarding Applicant’s argument that the content of the polishing slurry disclosed by Applicant is an unexpected result, this argument is not persuasive. It is well settled that Applicant has the burden of showing unexpected results. In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art (see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991)), and that is reasonably commensurate in scope with the protection sought by the claim (In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972)). The extent of the showing relied upon by Applicant must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).           In the present case, the data provided by Applicant in the arguments filed January 19, 2021 fail to support unexpected result for the entire claimed range.  Furthermore, the trimethylamine at a concentration of 0.1-10 wt.%, more preferably 0.1-2 wt.%, is clearly within the claimed unexpected range disclosed by Applicant.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713